Title: Thomas Jefferson’s Account with the Mutual Assurance Society, [ca. 7 August 1813]
From: Jefferson, Thomas
To: Mutual Assurance Society


          ca. 7 Aug. 1813
          Thomas Jefferson in account with the Mutual assurance company.
          
          
            
              
              
              
              D
              C
              
              D
              C
            
            
              
            
            1801
            1811.
         
              
            Apr. 1.
         
              To quota on Monticello houses
              
            12.
              84
         
              
            
               int. to Sep. 1. 1813
               
            
         
              
            1.
              73
         
            
            
              1812.
              
              
              12.
              84
              
              .
              96
            
            
              1813.
              
              
              12.
              84
              
              .
              00
            
            
              
              
              
              38.
              52
              
              2.
              69
         
            
            
              
              
              
            
               To quota on Henderson’s warehouses at Milton
            
         
              
            
         
              
            
         
              
            int.
              
            
         
              
            
         
            
            
              
              
              
            to wit.
              A. Scale house valued at 
              400
              .D.
              
            
         
              
            
         
              
              
            
         
              
            
         
            
            
              
              
              
              B. Transfer house
              250
              .
              
            
         
              
            
         
              
              
            
         
              
            
         
            
            
              
              
              
              
            C. Warehouse 11.2 × 30
         
              360
              
            
         
              
            
         
              
            
         
              
              
            
         
              
            
         
            
            
              1809.
              
            Apr. 1.
         
              
              
              1110
              
              *6.
              69
              
              1.
              77
            
            
              1810.
              
              
              
              
              
              6.
              69
              
              1.
              37
            
            
              1811.
              
              
              
              
              
              6.
              69
              
              .
              97
            
            
              1812
              
              
              
              
              
              6.
              69
              
              .
              57
            
            
            
              1813.
              
              
              
              
              
              6.
              69
              
              .
              17
            
            
              
              
              
              
              
              
              33.
              45
              
              4.
              85
            
            
              
              
              
              
              
              
              38.
              52
            
      
            
              
              
              
              
              
              
              2.
              69
            
      
            
              
              
              
              
              
              
              4.
              85
         
            
      
            
              
              
              
              
              
              
              79.
              51
            
      
            
              
              
              To commission on 79.51
              4.
              
            
         
            
      
            
              
              
              
              
              
              
              83.
              51
            
      
          
          
            

              
              D
              
              D
              c
              
              D
              
              D
              
            C
      
            
              
              
            
            * as settled by mr Brown. to wit as
              1510
              
            :
         
              9.
              11
              
            ::
         
              1110
              
            :
         
              6.
              69
         
            
      
          
          
          
            
              Note. 
              Brown mistook in adding the values of A.B.C. which amount to 1010, & not 1110. this reduces the insurance to 6.09 & not 6.69.
            
            
              
              besides as this is I think I withdrew these houses from insurance, & this I suppose is the 
reason why
			 the account presented to me Aug. 2. 13 by mr Rhodes agent of the company  contained no charge for these houses.
			 The charge for the mill house, stated in that acct  at 109.95 I have nothing to do with, because I never owned the mill house; it was excepted out of all my deeds from the family. besides the mill house was sold by them towho
			 pulled it down & carried it away I believe in 1808.
            
            
              
              my true account with them therefore with interest to Sep. 1. 13. is 38.52 + 2.69 + 2.06 = 43.27 D
            
          
        